Citation Nr: 1421402	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for postoperative ruptured appendix with adhesions of the peritoneum.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to October 1979 and July 1987 to October 1991.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In September 2013, the Board remanded the matter to the RO for additional development.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In an April 2014 letter, the Veteran informed the Board that he was withdrawing his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. §§  7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2014, the Veteran wrote a letter indicating that he was responding to the VA letter dated March 24, 2014 and the Board letter dated April 3, 2014.  The letters referenced the Veteran's pending claim for an increased rating for postoperative ruptured appendix with adhesions of the peritoneum.  The Veteran stated that he was satisfied with the VA decision and would like to withdraw his appeal.  In a December 2013 rating decision, the RO granted service connection for a scar of the anterior trunk with a 10 percent rating and service connection for a painful scar with a 10 percent rating.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issue and it shall therefore be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


